Citation Nr: 0119487	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-21 844	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of  38 U.S.C.A. § 1310 
(West 1991).

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of  38 U.S.C.A. § 1318 (West 
1991).

3.  Eligibility for Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A., Chapter 35 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1, 1942, to 
January 18, 1946, and participated in the Northern France, 
Rhineland, and Central European campaigns.  His death 
occurred in June 1999.  The appellant is the widow of the 
veteran. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for the 
cause of the veteran's death, denied Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of  
38 U.S.C.A. § 1318 (West 1991) and denied eligibility for 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of 38 U.S.C.A., Chapter 35 (West 1991).  

The appellant testified before the undersigned Board member 
at a videoconference hearing in May 2001.


Other issues

During the pendency of this appeal, the appellant claimed 
entitlement to accrued benefits based upon special monthly 
compensation due to the veteran's need for aid and attendance 
and housebound status prior to his death.  Those claims were 
denied by rating action of March 1, 2000.  In the absence of 
an appeal, those decisions have become final.  The Board 
limits its consideration to the issues shown on the title 
page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the appellant of 
required information and evidence and its duty to assist the 
appellant in obtaining all evidence necessary to substantiate 
her claims have been fully met.  

2.  The veteran's death certificate, executed by a medical 
doctor, shows that the veteran's death occurred in June 1999, 
at age 78; that the immediate cause of death was pneumonia 
due to chronic obstructive pulmonary disease. 

3.  At the time of the veteran's death, service connection 
was in effect for chronic obstructive pulmonary disease.  

4.  A service-connected disability, chronic obstructive 
pulmonary disease, caused or contributed substantially or 
materially to cause the veteran's death.  

5 . The criteria for basic eligibility for Dependents' 
Educational Assistance benefits under the provisions of  
38 U.S.C.A. Chapter 35 are met.  

CONCLUSIONS OF LAW

1.  A service-connected disability, diagnosed as chronic 
obstructive pulmonary disease, caused or contributed 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §1310 (West 1991);  38 C.F.R. § 3.312 (2000).

2.   Basic eligibility for Dependents' Educational Assistance 
benefits under the provisions of  38 U.S.C.A. Chapter 35 is 
established.  38 U.S.C.A. § 3501 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, widow of the veteran, is claiming entitlement 
to service connection for the cause of the veteran's death 
under the provisions of  38 U.S.C.A. § 1310 (West 1991), 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of  38 U.S.C.A. § 1318 (West 
1991) and eligibility for Dependents' Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991).  The basis of her claims is that the veteran's 
service-connected chronic obstructive pulmonary disease 
(COPD) caused or contributed substantially and materially to 
cause his death, as shown by his death certificate.  

In the interest of clarity, the Board will first recapitulate 
the evidentiary and procedural background of this case.  The 
Board will then review the law and regulations pertinent to 
this case. Finally, the Board will analyze the issues on 
appeal and render a decision.


Evidentiary and Procedural History

The veteran served on active duty from October 1, 1942, to 
January 18, 1946.  Although he was hospitalized at Camp 
Bowie, Texas, for treatment of acute appendicitis and acute 
nasopharyngitis in late December 1942 and early January 1943, 
his service medical records are silent for complaint, 
treatment, findings or diagnosis of a chronic respiratory 
disorder during his period of active service.  A report of 
medical history prepared by the veteran at the time of his 
service separation examination noted only the 1942 
appendectomy at Camp and denied any other inservice medical 
problems.  His service separation examination disclosed that 
his lungs were normal and a chest X-ray was negative for any 
abnormalities.  The veteran's last day of active service was 
January 18, 1946. 

On May 16, 1958, the veteran claimed service connection for 
residuals of a spinal injection performed at the time of his 
1942 appendectomy.  There was no mention of a respiratory 
disorder.  A VA hospital summary diagnosed lumbosacral 
arthritis and acute strain, and a conversion reaction.  A 
rating decision of July 9, 1958, granted service connection 
for an appendectomy scar, rated as noncompensably disabling 
from May 16, 1958, and denied the remainder of the veteran's 
claim.  He was informed of that action and of his right to 
appeal by RO letter of July 11, 1958, but failed to initiate 
an appeal and that decision became final.  

The veteran undertook to reopen that claim in July 1961, 
citing recent hospitalization for residuals of spinal 
anesthesia.  A VA hospital summary, dated in June 1961, noted 
the veteran's complaints of frequent severe headaches.  There 
was no mention of a chronic respiratory disorder, and a chest 
X-ray was within normal limits.  The veteran's claim to 
reopen was denied by rating action of August 10, 1961.  He 
was informed of that action and of his right to appeal by RO 
letter of August 14, 1961, but failed to initiate an appeal 
and that decision became final.  

Following receipt of the veteran's claim for nonservice-
connected pension benefits in January 1987, a rating decision 
of February 3, 1987, granted that claim on the basis of 
attained age.  The veteran was informed of that action by RO 
letter of March 4, 1997.  A print-out from the Social 
Security Administration (SSA) disclosed that the veteran was 
awarded SSA benefits on the basis of attained age.

An application for VA disability compensation benefits, 
received at the RO on March 9, 1994, sought service 
connection for emphysema brought about by smoking while in 
service.  The veteran reported no treatment for that disorder 
prior to1992.

A letter from a private family practitioner, dated in March 
1994, reported treatment of the veteran in 1993 for an upper 
respiratory infection, and noted the veteran's history of 
cigarette abuse and COPD.  

VA outpatient treatment records dated from September 1993 to 
March 1994, show that the veteran was seen for complaints of 
a cough and shortness of breath.  A March 1994 chest X-ray 
revealed COPD with chronic interstitial changes slightly more 
prominent, representing interval progression since the April 
1991 chest film.  The veteran reported that he was still 
smoking.  

A report of VA respiratory examination, conducted in April 
1994, cited the veteran's statement that he started smoking 
in service in 1943, and never stopped.  Pulmonary function 
studies revealed moderate obstructive airways disease, with 
especially small peripheral airways; probable minimal 
restriction; and a moderate diffusion defect.  The diagnoses 
were COPD, with chronic interstitial changes in the lungs, 
and ongoing tobacco abuse.  The examining respiratory 
specialist expressed the opinion that the veteran's COPD was 
a direct result of his tobacco abuse.  

In August 1997, the RO requested and obtained a smoking 
history from the veteran.  Another VA respiratory examination 
was conducted in January 1998, including a chest X-ray and 
pulmonary function studies.  Examination disclosed mild 
dyspnea while sitting, and auscultation revealed scattered 
rhonchi, bilaterally.  The chest X-ray was suggestive of COPD 
with associated chronic moderate interstitial 
thickening, while the pulmonary function studies showed 
moderate obstructive lung defect, and a severe decrease in 
diffusing capacity, suggesting emphysema in the presence of 
an obstructive lung defect, with insignificant response to 
bronchodilators.  The diagnoses were moderate COPD with 
interstitial lung disease; and tobacco dependency, onset 
September 1942 and continuing until patient discontinued 
cigarettes six months ago.  

A rating decision of March 11, 1998, granted service 
connection for nicotine dependency acquired in service, rated 
as noncompensably disabling from March 9, 1994; and granted 
service connection for COPD as secondary to nicotine 
dependence acquired in service, evaluated as 30 percent 
disabling from March 9, 1994.  His combined service connected 
disability rating was 30 percent from March 9, 1994.  The 
veteran was informed of those determinations and of his right 
to appeal by RO letter of April 24, 1998, but failed to 
initiate an appeal and that decision became final after one 
year.  

The first notice of the veteran's death was received at the 
RO in June 1999.  The veteran's death certificate shows that 
his death occurred at a non-VA hospital in June 1999, at age 
78; that the immediate cause of death was pneumonia due to 
COPD; that other significant conditions contributing but not 
related to the cause of death were hypertension and a 
compression fracture at T12; and that no autopsy was 
performed. 

At the time of the veteran's death, service connection was in 
effect for nicotine dependence acquired in service, rated as 
noncompensably disabling from March 9, 1994; for COPD as 
secondary to nicotine dependence acquired during service, 
rated as 30 percent disabling from March 9, 1994; and for an 
appendectomy scar, rated as noncompensably disabling from May 
16, 1958.  

In June 1999, the appellant, widow of the veteran, filed an 
Application for Dependency and Indemnity Compensation (DIC), 
Death Pension, and Accrued Benefits by a Surviving Spouse or 
Child (VA Form 21-534), with supporting documentation, 
seeking service connection for the cause of the veteran's 
death, benefits under 38 U.S.C.A. § 1318 (West 1991), and 
Dependents' Educational Assistance (DEA) benefits under the 
provisions of  38 U.S.C.A., Chapter 35 (West 1991).   

A rating decision of July 13, 1999, denied service connection 
for the cause of the veteran's death; denied DIC under the 
provisions of  38 U.S.C.A. § 1318; and denied basic 
eligibility for DEA benefits under the provisions of  
38 U.S.C.A., Chapter 35 (West 1991), giving rise to this 
appeal.  In that decision, the RO stated, inter alia, that 
Title 38 U.S. Code § 1103, enacted June 9, 1998, prohibits 
the establishment of service connection for a veteran's 
disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during service.  The rating decision of July 13, 1999, 
further stated that  38 U.S. Code § 1103 provides that where 
service connection was established during a veteran's 
lifetime for a tobacco-related condition that ultimately 
results in the veteran's death, a surviving spouse's 
eligibility for DIC benefits must be determined based on the 
date the death claim was received.  In addition, that rating 
decision stated that pneumonia and COPD were not incurred in 
or aggravated by active service; that the veteran was not 
continuously rated totally disabled by reason of service-
connected disabilities for a period of 10 years or more 
immediately preceding death; or for five years if the total 
evaluation was continuously in effect from the date of 
discharge from military service; and that entitlement to DIC 
benefits under the provisions of  38 U.S.C.A. § 1318 was not 
established.  Entitlement to DEA benefits under 38 U.S.C.A, 
Chapter 35, was denied on the grounds that the veteran did 
not have a permanent and total service-connected disability; 
or a permanent and total disability in effect at the time of 
death; and did not die as a result of a service-connected 
disability.  

The appellant was notified of those decisions by RO letter of 
July 23, 1999, with a copy of the rating decision.  In her 
notice of disagreement, the appellant stated that when her 
husband returned from service, he had a breathing problem 
which became progressively more acute throughout his life; 
that he received VA nonservice-connected pension from 1988 
until discontinued due to excessive income; and that the 
veteran was receiving VA compensation benefits for COPD from 
1994 to his death.  Following receipt of the appellant's 
notice of disagreement, a statement of the case was issued 
which essentially repeated the foregoing law, regulations, 
reasons and bases cited in the rating decision of July 13, 
1999, for the denial of the appellant's claims.  

At a personal hearing held on August 26, 1999 before a RO 
Hearing Officer, the appellant testified, in substance, that 
she was entitled to the benefits on appeal because her 
husband's service-connected COPD contributed substantially 
and materially to cause his death.  A transcript of the 
testimony is of record.  

A supplement al statement of the case, prepared by the RO 
Hearing Officer and issued on August 27, 1999, continued the 
denial of the appellant's claims, and cited reasons and bases 
which essentially reiterated those contained in the previous 
statement of the case. 

At her videoconference hearing, held at the RO on May 23, 
2001, before the undersigned Member of the Board sitting in 
Washington, DC, the appellant confirmed the issues on appeal 
and her election to have a videoconference hearing in place 
of an in-person hearing.  She offered testimony in support of 
her claims, and her representative actively advanced her 
arguments, citing applicable law and regulations to support 
her position.  A transcript of the testimony is of record.  

Relevant Law and Regulations

Service connection - in general

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303(a) 
(2000).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(a) (2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110 (West 1991);  38 C.F.R. § 3.310(a) (2000); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000). 

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000). 

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2000);  see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2000). 

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs 

as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3) (2000). 

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).  

Service Connection - tobacco-related disability and death

In the past applicable law and VA regulations have been 
determined to allow for  service connection to be established 
for claimed nicotine-related diseases and disorders.  See VA 
General Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see 
also Davis v. West, 13 Vet. App. 178, 183 (1999).  In 
addition, the VA's Under Secretary for Health has concluded 
that nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  

However, relatively recent legislation relating to claims 
based upon the effects of tobacco products, contained in  
38 U.S.C.A. § 1103(a) (West Supp. 1999), include the 
following:  "Notwithstanding any other provisions of law, a 
veteran's disability or death shall not be considered to have 
resulted from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public Law 
105-206, July 22, 1998, 112 Stat. 865, § 8202.  This law 
applies to claims filed after June 9, 1998, and does not 
affect claims filed prior to that date.  

Dependency and Indemnity Compensation (DIC)

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  The 
standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under chapter 11 of this title.  38 U.S.C.A. § 1310(a) (West 
1991).

Title 38 U.S.C.A. § 1318(a)(West 1991) provides that the 
Secretary of Veterans Affairs shall pay benefits under this 
chapter to the surviving spouse and to the 
children of a deceased veteran described in subsection (b) of 
this section in the same manner as if the veteran's death 
were service-connected.  

Title 38 U.S.C.A. § 1318(b)(West 1991) provides that a 
deceased veteran referred to in subsection (a) of this 
section is a veteran who dies, not as the result of the 
veteran's own willful misconduct, and who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation at the 
time of death for a service-connected disability that either 
(1) was continuously rated totally disabling for a period of 
10 or more years immediately preceding death; or (2) if so 
rated for a lesser period, was so rated 
continuously for a period of not less than five years from 
the date of such veteran's discharge or other release from 
active duty.  

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) 

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) requires that the claimant be a child or 
surviving spouse of a person who died of a service-connected 
disability, or who had a total disability permanent in nature 
resulting from a service-connected disability, or who died 
while a disability so evaluated was in existence; or the 
surviving spouse of any person who died of a service-
connected disability or who, at the time of application for 
benefits under this chapter, is listed as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned by a foreign government or power; or the 
spouse of a person who has a total disability permanent in 
nature resulting from a service-connected disability, or the 
surviving spouse of a veteran who died while a disability so 
evaluated was in existence; provided that such service did 
not terminate under dishonorable conditions.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 1991).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2000). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a [claimant] need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) and cases cited therein.  
Particularly with respect to the appellant's hearing 
testimony, although the Board is obligated to consider such 
testimony, in evaluating such testimony it may consider such 
factors as self interest.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [interest may affect the credibility of 
testimony]; cf. Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his or her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  Second, VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, and 5103A).  In this case, even though the RO 
did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled.  

Upon receipt of the first notice of the veteran's death, the 
RO notified the appellant of the benefits to which she was 
potentially entitled as the widow of the deceased veteran; 
that she must submit the enclosed application for dependency 
and indemnity compensation benefits; and that there was a 
time limit for doing so.  The record shows that upon receipt 
of the appellant's completed application for dependency and 
indemnity compensation, death pension, and accrued benefits 
by a surviving spouse or child (VA Form 21-534) and a copy of 
the veteran's death certificate, the RO denied those claims 
by rating decision of July 1999.  The appellant and her 
representative were notified of those adverse determinations 
by RO letter of July 23, 1999, with a copy of the rating 
decision, which notified her of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
applicable law and regulations, the decisions reached, the 
reasons and bases for the decisions, her right to appeal 
those determinations and to have a personal hearing, and the 
time limit in which to do so.  

Following receipt of her notice of disagreement and request 
for a personal hearing before an RO Hearing Officer, the 
appellant was provided a statement of the case on August 17, 
1999, which notified her of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, the 
reasons and bases for the decisions, her responsibility to 
submit evidence to support her claims, and VA's obligation to 
assist her by obtaining existing VA and non-VA medical and 
other evidence, including evidence in the possession of 
governmental authorities, that is pertinent and specific to 
her claims.  

At a personal hearing held on August 26, 1999, before an RO 
Hearing Officer, the appellant presented testimony in support 
of her claim.  Following that hearing, a supplemental 
statement of the case was issued by the Hearing Officer on 
August 27, 1999, which informed her of the issues addressed, 
the evidence considered, the decisions reached, the pertinent 
law and regulations, the reasons and bases for the decisions, 
and the continuing denial of her claims.  The appellant 
perfected her claims in August 1999, and requested a hearing 
before the Board at the local VA office.  She subsequently 
amended her request to seek a video conference hearing at the 
RO, and filed a written election to waive her right to an in-
person hearing in favor of a videoconference hearing at the 
RO before a Member of the Board sitting in Washington, DC.   

By RO letter of May 14, 2001, the appellant was informed that 
her appeal was being transferred to the Board; that she had 
the right to submit additional evidence, change her 
representative, or request a hearing, and the time limits for 
doing so.  At her videoconference hearing, held at the RO on 
May 23, 2001, before the undersigned Member of the Board 
sitting in Washington, DC, the appellant confirmed the issues 
on appeal and her election to have a videoconference hearing 
in place of an in-person hearing.  She offered testimony in 
support of her claim, and her representative actively 
advanced her arguments, citing applicable law and regulations 
to support her position.  

The record shows that the RO has obtained the veteran's 
complete service medical records; that upon receipt of the 
veteran's initial claim for service connection for a 
respiratory disability (emphysema) due to smoking cigarettes 
in service, he was afforded a complete and comprehensive VA 
respiratory examination in April 1994; that the veteran was 
afforded another complete and comprehensive VA respiratory 
examination in January 1998 under the newly-revised criteria 
in effect on and after October 7, 1996; and that a rating 
decision of March 11, 1998, granted service connection for 
nicotine dependency acquired in service, rated as 
noncompensably disabling from March 9, 1994; and granted 
service connection for COPD as secondary to nicotine 
dependence acquired in service, evaluated as 30 percent 
disabling from March 9, 1994.  The veteran did not appeal 
those determinations, and no claim for VA benefits was 
pending at the time of the veteran's death.  

Further, following receipt of the appellant's claims, all 
private and VA medical evidence identified by the appellant 
as pertaining to her claims was obtained and she was afforded 
a personal hearing at the RO in August 1999 and a 
videoconference hearing in May 2001 before the undersigned 
Member of the Board sitting at Washington, DC.  

VA has no outstanding or unmet duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and RO letters sent to the appellant informed her of the 
information and evidence needed to substantiate her claims 
and complied with VA's notification requirements.  The 
appellant has not referenced any unobtained evidence that 
might aid her claims or that might be pertinent to the 
determination of her claims, or asked that any additional 
evidence be obtained.  The RO requested all relevant 
treatment records identified by the appellant, and the 
appellant was informed in various letters what records the RO 
was requesting and she was asked to assist in obtaining the 
evidence.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Based on the record, which 
has been discussed in detail above, the Board concludes that 
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of  38 U.S.C.A. § 1310 
(West 1991).

The medical evidence of record, cited in the Evidentiary and 
Procedural History portion of this decision, shows that a 
March 1998 VA rating decision granted the veteran service 
connection for nicotine dependency acquired in service and 
granted service connection for COPD as secondary to nicotine 
dependence acquired in service.  

The veteran's death certificate, completed by a medical 
doctor, shows that the immediate cause of death was pneumonia 
due to COPD.  The veteran's death certificate is consistent 
with rather than contradictory to the medical evidence of 
record.  The death certificate constitutes a medical opinion 
indicating that the cause of the veteran's death was 
pneumonia due to his service-connected COPD.  There is no 
medical evidence to the contrary.  

It is clear, therefore, that the veteran's death was due to 
his service-connected COPD.  The claim was denied by the RO, 
however, on the basis that the awarding of VA benefits was 
precluded by 38 U.S.C.A. § 1103 because the veteran's death 
was due to his use of tobacco products. 

In this case, the veteran's claim for a respiratory 
disability due to tobacco use during service was received at 
the RO on March 9, 1994.  VA's subsequent grant of service 
connection for  COPD secondary to nicotine dependence was 
effective as of March 9, 1994.  See 38 C.F.R. § 3.400.  The 
effective date of  38 U.S.C.A. § 1103 was June 9, 1998.  That 
law does not affect claims filed prior to that date.  
Accordingly, at the time of the veteran's death, service 
connection was in effect for his fatal COPD.    

The record thus shows that at the time of the veteran's 
death, service connection was in effect for chronic COPD and 
further shows that his service-connected COPD caused or 
contributed substantially or materially to cause the 
veteran's death.  The Board believes that this is unchanged 
by the enactment of 38 U.S.C.A. § 1103 prior to the veteran's 
death.  In short, the Board finds no reason to go behind the 
grant of service connection for the veteran's COPD to 
evaluate the basis of that grant (i.e. whether it was 
tobacco-related) and declines to do so.  
  
The Board acknowledges that the broad outline of 38 U.S.C.A. 
§ 1103 clearly evidences an intent to foreclose the award of 
VA monetary benefits based on tobacco use.  However, the 
Board can discern nothing in the law which would indicate 
that a prior grant of service connection for a disability 
should be ignored or overturned.  The Board's review of the 
language of  38 U.S. Code § 1103 shows no such specific 
provision, and the Board cannot read such into the law.  

Based upon the foregoing, the Board concludes that a service-
connected disability, COPD, contributed substantially and 
materially to cause the veteran's death.    Accordingly, 
service connection for the cause of the veteran's death is 
warranted under the provisions of  38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
benefits under the provisions of  38 U.S.C.A. § 1318 (West 
1991).

Because the Board has granted service connection for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310, the matter of the appellant's alternative 
claim of entitlement to DIC benefits under  38 U.S.C.A. 
§ 1318 is rendered moot.  See Hrvatin v Principi, 3 Vet. App. 
426, 428 (1992) [in order to obtain the DIC benefits, a 
veteran must have either died of a service-connected 
condition (38 U.S.C. 1310) or have had a 100% service-
connected disability in effect for the ten years immediately 
preceding his death (38 U.S.C.A. § 1318)]; see also Green v. 
Brown, 10 Vet. App. 111, 115 (1997).

Accordingly, the issue of entitlement to DIC under 
38 U.S.C.A. § 1318 is dismissed as no benefit remains to be 
awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 
Vet. App. 20, 22-23 (1990).

3.  Eligibility for Dependents' Educational Assistance 
benefits under the provisions of 38 U.S.C.A., Chapter 35 
(West 1991).

Basic eligibility for Dependent's Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) requires that the claimant be a 
child or surviving spouse of a person who died of a service-
connected disability, or who had a total disability permanent 
in nature resulting from a service-connected disability, or 
who died while a disability so evaluated was in existence; or 
the surviving spouse of any person who died of a service-
connected disability or who, at the time of application for 
benefits under this chapter, is listed as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned by a foreign government or power; or the 
spouse of a person who has a total disability permanent in 
nature resulting from a service-connected disability, or the 
surviving spouse of a veteran who died while a disability so 
evaluated was in existence; provided that such service did 
not terminate under dishonorable conditions.  

As the appellant meets those criteria due to the Board's 
grant of service connection for the cause of the veteran's 
death, basic eligibility for Dependent's Educational 
Assistance benefits under the provisions of  38 U.S.C.A., 
Chapter 35 (West 1991) is established.

ORDER

Service connection for the cause of the veteran's death is 
granted.  Entitlement to DIC benefits under the provisions of  
38 U.S.C.A. § 1310 (West 1991) is granted.  

The appellant's alternative claim of entitlement to DIC 
benefits under the provisions of  38 U.S.C.A. § 1318 (West 
1991) is dismissed as moot.  

Basic eligibility for Dependents Educational Assistance 
benefits under the provisions of  38 U.S.C.A., Chapter 35 
(West 1991) is granted. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

